1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                    ***
      CARMEL MARY-HILL,
4
                           Plaintiff,
5                                                       2:19-cv-01766-JAD-DJA
      vs.                                               AMENDED ORDER
6     RED ROCK COUNTY CLUB,
7                          Defendants.
8           Before the court is Defendant’s Motion for Leave for Insurance Representative to Appear
9    Telephonically at the Early Neutral Evaluation (ECF NO. 11).
10          Accordingly,
11          IT IS HEREBY ORDERED that a hearing on Defendant’s Motion for Leave for Insurance
12   Representative to Appear Telephonically at the Early Neutral Evaluation (ECF NO. 11) is scheduled for
13   3:00 PM, February 24, 2020, in Courtroom 3D.
14          DATED this 21st day of February, 2020.
                                                              _________________________
15
                                                              CAM FERENBACH
16                                                            UNITED STATES MAGISTRATE JUDGE

17

18

19

20

21

22

23

24

25
